Citation Nr: 1044095	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  10-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include anxiety, major depressive disorder, and 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from November 1968 to November 1972, and May 1973 to September 
1976. 

This matter comes before the Board of Veterans' Apeals (Board) on 
appeal from an October 2008 rating decision by the Reno, Nevada, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied service connection for anxiety, major 
depressive disorder and PTSD as separate disabilities.  

The issue has been recharacterized to include all acquired 
psychiatric diagnoses, to better reflect the evidence of record 
and allegations of the Veteran.  A Veteran, as a layperson, is 
not competent to limit his claim to one of only several potential 
diagnoses; all must be considered.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). 

In August 2010 a video hearing was held before the undersigned 
Acting Veterans Law Judge and a transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Veteran contends that while awaiting transport he and a buddy 
were temporarily in Da Nang, Vietnam from November 4 through 9, 
1972; his friend has submitted travel orders documenting this 
period.  During that time there were explosions around the area 
of base that sounded like rockets, gunfire and a large fire 
erupted possibly from the ammunitions depot.  The Joint Services 
Records Research Center (JSRRC) has no record of an attack on Da 
Nang from November 4 through 9, 1972.  The Veteran has stated 
that even if the base was not being directly attacked, there were 
combat actions occurring in the immediate area he could see and 
hear.

In a January 2010 statement, B.Q., the Veteran's friend who was 
present with him, reported that while they were in Da Nang he 
heard gunfire and an explosion about a mile away. 

Although the Veteran has not been able to provide sufficiently 
detailed information to permit meaningful inquiry for 
verification from JSRRC with regard to off base attacks, such 
additional development is not strictly necessary.  The 
regulations governing verification of PTSD stressor incidents 
were amended effective July 10, 2010.  They now provide that 
where a Veteran claims a stressor related to fear of hostile 
military action and such allegation is consistent with the facts 
and circumstances of his service, the Veteran's lay testimony 
alone may establish the in-service stressor.  Here, the Veteran 
is shown to have been in Vietnam for a short period in November 
1972, and he has expressed that while he did not participate 
directly in any combat action, he feared being killed or injured 
in light of the evidence of enemy activity around Da Nang.  A 
buddy statement and the history of Da Nang tend to support his 
allegation; there is no clear and convincing evidence 
contradicting him.  A stressor must be conceded.  38 C.F.R. 
§ 3.304(f)(3) (effective July 10, 2010).

The evidence of record establishes the occurrence of an in-
service event which may be an adequate stressor, as well as 
current diagnoses of major depressive disorder, and anxiety.  A 
remand is required for a VA examination.  38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the VA medical center in Reno and all 
associated clinics, as well as any other VA 
facility identified by the Veteran or the 
record.  

2. Schedule the Veteran for a VA mental 
disorders/initial PTSD examination.  The 
claims file must be reviewed in conjunction 
with the examination.  The examiner should be 
informed that the Board finds that the 
Veteran did observe rocket fire and gunfire 
while stationed in Dan ang during November 4, 
through 9, 1972 but that the base was not 
directly under attack at that time.  The 
examiner is to identify all current 
psychiatric diagnoses, and opine as to 
whether it is at least as likely as not that 
any diagnosed condition is caused or 
aggravated by military service.  The examiner 
should specifically state whether the 
incident is a sufficient stressor.  A full 
and complete rationale is required for all 
conclusions reached.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3. Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


